DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Response to Amendment
 This Office Action is in response to an amendment filed on 3/14/2022. As directed by the amendment, no claims were canceled, claims 1 and 7 were amended, and claims 26-32 were added. Thus, claims 1-32 are pending for this application, with claims 1, 5-13 and 26-32 currently under examination and claims 2-4 and 14-25 withdrawn from consideration.
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first axis along the length of the strip and by a second axis transverse to the first axis” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
There is lack of antecedent basis in the specification from the claimed phrase “both blister pockets in each pair of consecutive blister pockets are transected by a first axis along the length of the strip and by a second axis transverse to the first axis” (see claim 1)

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the phrase “consecutive positions along the first direction of the first axis” is unclear what is meant by a “consecutive position” (consecutive with respect to what, as well as how close or far apart such “consecutive positions” are).

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim(s) 1, 5, 7-13, 26-27 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2020/0324064).
Regarding claim 1, Huang discloses (Fig. 4A-4F and 5B)  a dry powder inhaler configured to deliver a first powder medicament and a second powder medicament different from the first powder medicament, the dry powder inhaler comprising: 
a blister pack (401); and 
a medicament delivery assembly (410), 
wherein the blister pack comprises: 
a strip (401) in which blister pockets are defined, said first and second powder medicaments being contained within the blister pockets (consecutive pockets contain different medicaments, paragraph [0057] and Fig. 5B), wherein a series of blister pockets is defined in the strip, the series extending linearly along a length of the strip (see Fig. 5b), 
wherein the first and second powder medicaments are respectively contained in consecutive blister pockets of the series, such that the blister pockets containing the first powder medicament alternate with and are discrete from (see Fig. 5B) the blister pockets containing the second powder medicament along the length of the strip (paragraph [0057]), 
wherein the blister pack further comprises a peelable cover (404) for covering the blister pockets, wherein the blister pockets are defined in a base layer (403), and wherein the peelable cover is releasably adhered to the base layer between the blister pockets (paragraph [0037]), and wherein the medicament delivery assembly is configured to: 
access the blister pockets and permit a subject to inhale the first and second powder medicaments therefrom (paragraph [0057]), 
wherein the medicament delivery assembly is configured to permit the subject to inhale the first and second powder medicaments simultaneously (paragraph [0057]), the medicament delivery assembly being configured to access consecutive blister pockets for each inhalation using the inhaler (paragraph [0057]), 
wherein the medicament delivery assembly comprises a peeling mechanism (rotation of index wheel 416 causes rotation of base winding wheel 470 and lid winding wheel 414, which peels and exposes blister pockets) configured to peel the cover covering a pair of consecutive blister pockets thereby to expose the first and second powder medicaments for each inhalation using the inhaler (paragraphs [0045] and [0057]),
wherein both blister pockets in each pair of consecutive blister pockets are transected by a first axis along the length of the strip and by a second axis transverse to the first axis (see Annotated Fig. 5b of Huang below for the first and second axes).

    PNG
    media_image1.png
    222
    730
    media_image1.png
    Greyscale

Regarding claim 5, Huang discloses each of the blister pockets is elongated such as to have a largest dimension parallel with a width of the strip (shown in Fig. 5B, the longitudinal length of each blister pocket is parallel to the width of strip 402).
 Regarding claim 7, Huang discloses the blister pockets containing the first powder medicament and the blister pockets containing the second powder medicament are integrally formed in the strip (paragraph [0037]).
Regarding claim 8, Huang discloses the blister pockets are substantially elliptical, substantially rectangular or substantially triangular when the strip is viewed in plan (blister pockets are elliptical, see Fig. 5b).
 Regarding claim 9, Huang discloses a mouthpiece (mouth piece 420), wherein the medicament delivery assembly comprises a manifold (manifold 486) configured such that the first and second powder medicaments from the accessed consecutive blister pockets are drawn simultaneously therethrough and out of the mouthpiece when the subject inhales through the mouthpiece (see paragraphs [0042] and [0057]).
 Regarding claim 10, Huang discloses the manifold comprises a first flow path along which the first powder medicament is carried towards the mouthpiece from one of the accessed consecutive blister pockets, and a second flow path along which the second powder medicament is carried towards the mouthpiece from the other of the accessed consecutive blister pockets (each flow path is the path from each accessed blister pocket to each outlet, see paragraphs (see paragraphs [0042] and [0057]).
Regarding claim 11, Huang discloses the medicament delivery assembly is configured to advance the strip by pulling or by pushing the strip (paragraphs [0038]-[0040] and [0048]).
 Regarding claim 12, Huang discloses the first powder medicament comprises fluticasone and the second powder medicament comprises vilanterol (see paragraph [0008]).
Regarding claim 13, Huang discloses the first powder medicament comprises fluticasone furoate and the second powder medicament comprises vilanterol trifenatate (paragraph [0008]).
Regarding claim 26, Huang discloses wherein each blister pocket in the pair of consecutive blister pockets is defined in part by at least one linear edge (top edge of strip 401 defining in part the width of a first blister pocket, bottom edge of strip 401 defining in part the width of the second blister pocket.“Define” is interpreted as “to fix or mark limits of”, therefore because the width of each blister pocket does not exceed the width of the strip, each linear edge defines “at least in part” each of the blister pockets). 
Regarding claim 27, Huang discloses wherein the at least one linear edge of adjacent pockets in the pair of consecutive blister pockets are oriented parallel to one another (top and bottom edges of strip 401 are parallel to one another).
Regarding claim 29, Huang discloses each blister pocket in the pair of consecutive blister pockets define substantially the same volume (see Fig. 5B).
Regarding claim 30, Huang discloses each blister pocket in the pair of consecutive blister pockets has a dimension parallel with a width of the strip that varies along the first axis (width of each blister pocket varies along the longitudinal (first) axis).
Regarding claim 31, Huang discloses the dimension of one of the blister pockets in each pair of blister pockets increases along a first direction of the first axis and the dimension of the other blister pocket in each pair of blister pockets decreases along the direction of the first axis (because the blister pockets are ellipsoid and the claim has not defined whether the increase/decrease is continuous or not from first end of each blister to second end of blister, each blister pocket both increases and decreases along certain points depending on the direction along the first axis. As shown in Annotated Fig. 5B of Huang below, the width of one of the blister pockets (right most blister pocket) increases from the left boundary to the midpoint, whereas the width of the other of the blister pocket (blister pocket to the left of right most blister pocket) decreases from the midpoint to the right boundary).

    PNG
    media_image2.png
    218
    718
    media_image2.png
    Greyscale


Regarding claim 32, Huang discloses between consecutive positions along the first direction of the first axis, the dimension of one of the blister pockets in the pair of blister pockets increases and the dimension of the other of the blister pockets in the pair of blister pockets decreases (when the consecutive positions are the midpoint of the rightmost blister pocket and the midpoint of the adjacent blister pocket, the width of one of the blister pockets (right most blister pocket) increases in the first direction and the width of the other blister pocket (adjacent blister pocket) decreases. See Annotated Fig. 5b of Huang above. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0324064) in view of Nilsson (US 2004/0258625).
 Regarding claim 6, Huang discloses each of the blister pockets is elongated such as to have a largest dimension parallel with a width of the strip (see Fig. 5b of Huang), and therefore does not disclose each of the blister pockets is elongated such as to have a largest dimension parallel with the length of the strip.
However, Nilsson teaches (Fig. 2) a strip (20) comprising blister pockets (21,22,23), wherein each of the blister pockets is elongated such as to have a largest dimension parallel with the length of the strip (see orientation of longitudinal length of pockets relative to length of strip 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the arrangement of the blister pockets on the strip of Huang such that each of the blister pockets is elongated such as to have a largest dimension parallel with the length of the strip, as taught by Nilsson, as it has been held that simple substitution of one well-known blister strip arrangement (blisters arranged with length parallel to width of strip of Huang) with another blister strip arrangement (blisters arranged with length parallel to length of strip of Nilsson) would provide the expected result of providing sequential and separated individual blister pockets (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).

 Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0324064) in view of Alexander (US 2008/0274188).
 Regarding claim 28, Huang discloses the blister pockets are substantially elliptical (see Fig. 5b), and while Huang discloses the blister pockets may be of any suitable shape (paragraph [0004], Huang is silent that this shape is substantially triangular. 
However, Alexander teaches blister pockets that may be cylindrical, oval, triangular, square, hexagon, pentagon star-shape or doughnut shape (paragraph [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the blister pockets of Huang to be triangular, as taught by Alexander, as it has been held, outside evidence of criticality, that changing a feature’s shape is an obvious design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 
 Response to Arguments
 Applicant’s arguments filed 3/14/2022 have been fully considered. 
Regarding claim 1, applicant argued (page 13 paragraph 1 Remarks) that Huang fails to disclose the portions highlighted on page 13 of the Remarks, but does not provide reasoning for applicant’s claim of novelty. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments regarding allowability of dependent claims have been considered but are moot because all independent claims remain rejected.
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785